DETAILED ACTION
Claims 1, 5, 6, 10, and 11 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive. The reasons set forth below.
The Applicant argues:
(1)  Prior art fails to teach determining a number of ports to transmit a PUSCH “when a sounding references signal (SRS) resource is not configured by a higher signaling,” as recited in independent claim 1, [Remarks, pages 4-6].
The Examiner respectfully disagrees with these arguments.

As per the first argument
As indicated in the previous rejection and below, Harrison discloses a terminal [fig. 8, paragraphs 0053, 0108, a terminal (UE; wireless device 50)] comprising: a processor [fig. 8, paragraphs 0053, 0108, a processor (processing circuit; wireless device 50 includes processing circuitry 52 comprising one or more processors 62); provisional support - page 23, fig. 8] that determines a number of ports used to transmit a Physical Uplink Shared Channel (PUSCH) is only one [Abstract, fig. 6, paragraphs 0031, 0044, 0046, 0051, 0052, 0076, 0081, 0097, determines a number of ports used to transmit a Physical Uplink Shared Channel (PUSCH) is only one (resources comprises a number of RS ports; a first list of SRS resources that at least correspond to RS resource indications used for PUSCH transmission; ‘0’ or ‘1’ in the bitmap); provisional support pages 17, 20-21, 24]; Harrison does not explicitly disclose when a Sounding Reference Signal (SRS) resource is not configured by a higher layer signaling. However, Xu teaches when a Sounding Reference Signal (SRS) resource is not configured by a higher layer signaling [fig. 2, paragraphs 0015, 0046, 0047, 0049, 0051, 0054-0057, 0086, when a Sounding Reference Signal (SRS) resource is not configured by a higher layer signaling (UE-centric antenna port selection; in which the UE selects antenna ports without higher layer signaling))].

Regarding wherein SRS resources correspond to RS resources used for PUSCH transmission, and wherein transmitting SRS resources comprises SRS ports, Harrison discloses in Abstract, paragraphs 0030 and 0044.
[Abstract] According to some aspects of the techniques disclosed herein, a UE adapted to transmit on different antenna subsets transmits an indication that the UE can transmit a number of distinct RS resources, where each of the RS resources comprises at least one RS port. The UE transmits capability information indicating that the UE is capable of transmitting simultaneously on multiple RS resources and/or receives first and second RS configurations, where the first RS configuration is a first list of SRS resources that at least correspond to RS resource indications used for PUSCH transmission, and the second RS configuration is a second list of RS resources that may be used for SRS transmission. The UE receives an indication of at least one RS resource and transmits a physical channel on antennas of the UE associated with the indicated RS resources.
[0030] Unlike UEs designed according to Release 14 of the LTE standards, at least some NR UEs may be capable of transmitting multiple SRS resources. This is conceptually similar to the use of multiple CSI-RS resources on the downlink: an SRS resource comprises one or more SRS ports, and the HE may apply a beamformer and/or a precoder to the SRS ports within the SRS resource such that they are transmitted with the same effective antenna pattern. A primary motivation for defining multiple SRS resources in the UE is to support analog beamforming in the UE, where a UE can transmit with a variety of beam patterns, but only one at a time. Such analog beamforming may have relatively high directivity, especially at the higher frequencies that can be supported by NR.
[0044] In some embodiments, the UE then receives an indication of at least one SRS resource that it should use to determine the precoding for PUSCH. The UE should apply the same precoder or analog beamformer as it used for each SRS port in the selected SRS resource to form a virtualized array of elements carrying PUSCH, where the virtualized array has the same number of virtualized antennas for PUSCH as in the indicated SRS resource. In some embodiments, the UE may further receive a TPMI indicating a precoder it should use to combine the virtualized elements, thereby allowing coherent combining of PUSCH antenna elements corresponding to the SRS ports within the selected SRS resource.

In other words, Harrison disclose determines a number of ports used to transmit a Physical Uplink Shared Channel (PUSCH) is only one when a Sounding Reference Signal (SRS) resource is configured by a higher layer signaling (one SRS resource that it should use to determine the precoding for PUSCH).

Regarding wherein SRS resources correspond to RS resources used for PUSCH transmission, and wherein transmitting SRS resources comprises SRS ports, Harrison discloses in Abstract, paragraphs 0030 and 0044.
[0047] Based on the full channel estimation, at 208, each of the UEs 204 may select the best antenna ports, from a plurality of antenna ports, according to various pre-defined criteria, which is described further below. In accordance with the illustrated example, at 210, each UE signals (e.g., sends) the indices of the selected antenna ports to the NR node/TRP 202. These indices may be transmitted through an uplink control channel or via other messages. For example, an antenna port index report may indicate the selected one or more antenna ports. For example, the uplink control channel can be a new or reused UCI format carried on PUCCH or PUSCH, or any uplink control channels in a 5G system for example. …. 
[0051] Turning now to examples of Antenna Port Selection Criteria (APSC), to reduce the CSI feedback overhead, a given UE may select a subset of the available antenna ports, for instance at 208. ….
[0058] With respect to dynamic-number APSC, the number of selected antenna ports is not fixed, and may depend on channel conditions and configurations. In one example, the NR node/TRP 202 may signal both or either one of the maximum and minimum numbers of selected antenna ports (s.sub.max and s.sub.min) that a given UE must support, and the UE selects a number N antenna ports such that s.sub.min≤N≤s.sub.max. Thus, UE-selected one or more antenna ports may total a number at least equal to the minimum number and no greater than the maximum number. ….
[0063] …, the UE may need to feedback the antenna port selection to the NR node/TRP 202. In some cases, this antenna port selection is used in downlink RS and data transmissions until the next antenna port selection is available. Example mechanisms to feedback the antenna port selection to the NR node/TRP 202 are now discussed. 
[0064] …. For example, an N-bit binary sequence may be used to feedback the selected antenna port indices for N available antenna ports, where each bit represents one antenna port and “1” indicates that the corresponding antenna port is selected. Furthermore, for fixed-number APSC, to select s antenna ports out of N available antenna ports, there are a total of
[0085] Referring now to FIG. 3, an example of CSI Feedback with network-centric Antenna Port Selection is shown in the example system 200. …. As shown, the NR node 202 may obtain the full uplink channel estimation, at 302, from the uplink sounding reference signals (SRS) transmitted by each of the UEs 204. …. Then, the NR node 202 can perform antenna port selection at 304 using the received CSI. In some cases, for a frequency division duplex (FDD) system, the NR node 202 transmits (e.g., at 306) the NR CSI-RS on all antenna ports, and the UEs 204 may feedback the CSI report (e.g., at 310) based on the processing of the received CSI-RS.
[0086] Still referring to FIG. 3, based on the full channel estimation received at 310, the NR node 202 selects (at 312) the best antenna ports according to, for example, the pre-defined criteria. The APSC for NR node/TRP-centric antenna port selection may be the same as that for UE-centric antenna port selection described above with reference to FIG. 2. …. In accordance with the example, the UE calculates (e.g., at 316) and reports CQI and/or PMI and RI (e.g., at 318) only based on the current antenna port selection until the next antenna port re-selection is performed. The antenna port re-selection may be scheduled periodically, or triggered by the NR node 202 or one or more of the UEs 204. …. In addition, in some cases, the UE 204 can jointly feedback to the NR node 202, with CQI and/or PMI, RI, CSI-RS identification based on best-M CSI-RS. The M value can be specified via configuration initially by RRC signalings or via MAC CE. ….

In other words, Xu disclose determines a number of ports used to transmit a Physical Uplink Shared Channel (PUSCH) is only one when a resource is not configured by a higher layer signaling (UE-centric antenna port selection). 

Therefore, given that Harrison discloses determines a number of ports used to transmit a Physical Uplink Shared Channel (PUSCH) and Xu discloses a UE-centric antenna port selection that determines only one port when a resource is not configured by a higher layer signaling, then the prior art clearly discloses determines a number of ports used to transmit a Physical Uplink Shared Channel (PUSCH) is only one when a Sounding Reference Signal (SRS) resource is not configured by a higher layer signaling.

Regarding the rejection of claims 5, 10, and 11, claims 5, 10, and 11recite the same limitations as set forth in claim 1, the response to claim 1 is also applicable to claims 5, 10, and 11, and thus please refer to the response to claim 1 above.

Regarding the dependent claim 6, Applicant has not made specific arguments pertaining to why the cited references do not teach the recited claims. Without such arguments, the Examiner cannot respond and is not persuaded by such argument.

In view of above, it is clear that the system/methods of the cited art disclose the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al., (hereinafter Harrison), U.S. Publication No. 2020/0162133 (U.S. Provisional 62/521028 filed on 06/16/2017), in view of Xu et al., (hereinafter Xu), U.S. Publication No. 2020/0322816, (U.S. Provisional 62/373645 filed on 08/11/2016).

As per claim 1, Harrison discloses a terminal [fig. 8, paragraphs 0053, 0108, a terminal (UE; wireless device 50)] comprising: 
a processor [fig. 8, paragraphs 0053, 0108, a processor (processing circuit; wireless device 50 includes processing circuitry 52 comprising one or more processors 62); provisional support - page 23, fig. 8] that determines a number of ports used to transmit a Physical Uplink Shared Channel (PUSCH) is only one [Abstract, fig. 6, paragraphs 0030, 0031, 0044, 0046, 0051, 0052, 0076, 0081, 0097, determines a number of ports used to transmit a Physical Uplink Shared Channel (PUSCH) is only one (resources comprises a number of RS ports; a first list of SRS resources that at least correspond to RS resource indications used for PUSCH transmission; ‘0’ or ‘1’ in the bitmap); provisional support pages 17, 20-21, 24];
Harrison disclose determines a number of ports used to transmit a Physical Uplink Shared Channel (PUSCH) is only one when a Sounding Reference Signal (SRS) resource is configured by a higher layer signaling (one SRS resource that it should use to determine the precoding for PUSCH). Harrison does not explicitly disclose when a Sounding Reference Signal (SRS) resource is not configured by a higher layer signaling. 
However, Xu teaches when a Sounding Reference Signal (SRS) resource is not configured by a higher layer signaling [fig. 2, paragraphs 0015, 0046, 0047, 0049, 0051, 0054-0057,  0086, when a Sounding Reference Signal (SRS) resource is not configured by a higher layer signaling (a UE-centric antenna port selection that determines only one port when a resource is not configured by a higher layer signaling))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the terminal described in Harrison by determining a number of ports is one when SRS resource is not configured as taught by Liu because it would provide the Harrison’s terminal with the enhanced capability of achieving improved system performance [Xu, paragraphs 0002, 0034].

As per claim 5, Harrison discloses a radio communication method of a terminal [fig. 8, paragraphs 0047, 0053, 0108, a radio communication method of a terminal (a method in a UE; wireless device 50)] comprising: 
determining a number of ports used to transmit a Physical Uplink Shared Channel (PUSCH) is only one [Abstract, fig. 6, paragraphs 0031, 0044, 0046, 0051, 0052, 0076, 0081, 0097, determining a number of ports used to transmit a Physical Uplink Shared Channel (PUSCH) is only one (resources comprises a number of RS ports; a first list of SRS resources that at least correspond to RS resource indications used for PUSCH transmission; ‘0’ or ‘1’ in the bitmap); provisional support pages 17, 20-21, 24];
transmitting the PUSCH [fig. 6, paragraphs 0045, 0052, 0071, transmitting the PUSCH (transmits PUSCH); provisional support page 12].
Harrison disclose determines a number of ports used to transmit a Physical Uplink Shared Channel (PUSCH) is only one when a Sounding Reference Signal (SRS) resource is configured by a higher layer signaling (one SRS resource that it should use to determine the precoding for PUSCH). Harrison does not explicitly disclose when a Sounding Reference Signal (SRS) resource is not configured by a higher layer signaling. 
However, Xu teaches when a Sounding Reference Signal (SRS) resource is not configured by a higher layer signaling [fig. 2, paragraphs 0015, 0046, 0047, 0049, 0051, 0054-0057,  0086, when a Sounding Reference Signal (SRS) resource is not configured by a higher layer signaling (a UE-centric antenna port selection that determines only one port when a resource is not configured by a higher layer signaling))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Harrison by determining a number of ports is one when SRS resource is not configured as taught by Liu because it would provide the Harrison’s method with the enhanced capability of achieving improved system performance [Xu, paragraphs 0002, 0034].

As per claim 6, Harrison discloses the terminal according to claim 1, 
wherein the transmitter transmits the PUSCH by applying a precoder [paragraphs 0044, 0045, 0099, wherein the transmitter transmits the PUSCH by applying a precoder (transmits PUSCH using the precoding)].
Harrison does not explicitly disclose when a Sounding Reference Signal (SRS) resource is not configured by a higher layer signaling. 
However, Xu teaches when a Sounding Reference Signal (SRS) resource is not configured by a higher layer signaling [fig. 2, paragraphs 0015, 0046, 0047, 0049, 0051, 0054-0057,  0086, when a Sounding Reference Signal (SRS) resource is not configured by a higher layer signaling (UE-centric antenna port selection; in which the UE selects antenna ports without higher layer signaling))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the terminal described in Harrison by determining a number of ports is one when SRS resource is not configured as taught by Liu because it would provide the Harrison’s terminal with the enhanced capability of achieving improved system performance [Xu, paragraphs 0002, 0034].

As per claim 10, Harrison discloses a base station [fig. 10, paragraph 0119, a base station (network node 30)] comprising: 
a transmitter [fig. 10, paragraph 0120, a transmitter (transceiver circuitry 36) ; provisional support pages 26] that does not transmit a configuration of a Sounding Reference Signal (SRS) resource to a terminal [Abstract, fig. 6, paragraphs 0031, 0046, 0051, 0052, 0076, 0081, 0097, 0123, a transmitter that does not transmit a configuration of a Sounding Reference Signal (SRS) resource to a terminal (resources comprises a number of RS ports; a first list of SRS resources that at least correspond to RS resource indications used for PUSCH transmission; ‘0’ or ‘1’ in the bitmap; avoid instructing the UE to transmit SRS resources); provisional support pages 17, 20-21, 24]; and 
a receiver [fig. 10, paragraph 0120, a receiver (transceiver circuitry 36) ; provisional support pages 26] that receives a Physical Uplink Shared Channel (PUSCH) transmitted using only one port from the terminal [fig. 6, paragraphs 0031, 0044, 0046, 0051, 0052, 0076, 0099, 0123, a receiver  that receives a Physical Uplink Shared Channel (PUSCH) transmitted using only one port from the terminal (PUSCH transmission from the UE; comprises at least one RS port); provisional support pages 15, 16, 21].
Harrison disclose determines a number of ports used to transmit a Physical Uplink Shared Channel (PUSCH) is only one when a Sounding Reference Signal (SRS) resource is configured by a higher layer signaling (one SRS resource that it should use to determine the precoding for PUSCH). Harrison does not explicitly disclose when a Sounding Reference Signal (SRS) resource is not configured by a higher layer signaling. 
However, Xu teaches when a Sounding Reference Signal (SRS) resource is not configured by a higher layer signaling [fig. 2, paragraphs 0015, 0046, 0047, 0049, 0051, 0054-0057,  0086, when a Sounding Reference Signal (SRS) resource is not configured by a higher layer signaling (a UE-centric antenna port selection that determines only one port when a resource is not configured by a higher layer signaling))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the station described in Harrison by determining a number of ports is one when SRS resource is not configured as taught by Liu because it would provide the Harrison’s station with the enhanced capability of achieving improved system performance [Xu, paragraphs 0002, 0034].

As per claim 11, Harrison discloses a system [paragraphs 0002, 0038, 0106, a system (wireless communication system)] comprising: 
a terminal [fig. 8, paragraphs 0053, 0108, a terminal (UE; wireless device 50)] comprising: 
a processor [fig. 8, paragraphs 0053, 0108, a processor (processing circuit; wireless device 50 includes processing circuitry 52 comprising one or more processors 62); provisional support - page 23, fig. 8] that determines a number of ports used to transmit of a Physical Uplink Shared Channel (PUSCH) is only one when a Sounding Reference Signal (SRS) resource is not configured [Abstract, fig. 6, paragraphs 0031, 0044, 0046, 0051, 0052, 0076, 0081, 0097, determines a number of ports used to transmit of a Physical Uplink Shared Channel (PUSCH) is only one when a Sounding Reference Signal (SRS) resource is not configured  (resources comprises a number of RS ports; a first list of SRS resources that at least correspond to RS resource indications used for PUSCH transmission; ‘0’ or ‘1’ in the bitmap); provisional support pages 17, 20-21, 24]; and 
a transmitter [fig. 8, paragraphs 0053, 0108, a transmitter (a transceiver circuit; wireless device 50 also includes transceiver circuitry 56); provisional support page 24] that transmits the PUSCH [fig. 6, paragraphs 0045, 0052, 0071, transmits the PUSCH (transmits PUSCH); provisional support page 12].
a base station [fig. 10, paragraph 0119, a base station (network node 30)] comprising: 
a transmitter [fig. 10, paragraph 0120, a transmitter (transceiver circuitry 36) ; provisional support pages 26] that does not transmit a configuration of a Sounding Reference Signal (SRS) resource to a terminal [Abstract, fig. 6, paragraphs 0031, 0046, 0051, 0052, 0076, 0081, 0097, 0123, a transmitter that does not transmit a configuration of a Sounding Reference Signal (SRS) resource to a terminal (resources comprises a number of RS ports; a first list of SRS resources that at least correspond to RS resource indications used for PUSCH transmission; ‘0’ or ‘1’ in the bitmap; avoid instructing the UE to transmit SRS resources); provisional support pages 17, 20-21, 24]; and 
a receiver [fig. 10, paragraph 0120, a receiver (transceiver circuitry 36) ; provisional support pages 26] that receives a Physical Uplink Shared Channel (PUSCH) transmitted using only one port from the terminal [fig. 6, paragraphs 0031, 0044, 0046, 0051, 0052, 0076, 0099, 0123, receives a Physical Uplink Shared Channel (PUSCH) transmitted using only one port from the terminal (PUSCH transmission from the UE; comprises at least one RS port); provisional support pages 15, 16, 21].
Harrison disclose determines a number of ports used to transmit a Physical Uplink Shared Channel (PUSCH) is only one when a Sounding Reference Signal (SRS) resource is configured by a higher layer signaling (one SRS resource that it should use to determine the precoding for PUSCH). Harrison does not explicitly disclose when a Sounding Reference Signal (SRS) resource is not configured by a higher layer signaling. 
However, Xu teaches when a Sounding Reference Signal (SRS) resource is not configured by a higher layer signaling [fig. 2, paragraphs 0015, 0046, 0047, 0049, 0051, 0054-0057,  0086, when a Sounding Reference Signal (SRS) resource is not configured by a higher layer signaling (a UE-centric antenna port selection that determines only one port when a resource is not configured by a higher layer signaling))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Harrison by determining a number of ports is one when SRS resource is not configured as taught by Liu because it would provide the Harrison’s system with the enhanced capability of achieving improved system performance [Xu, paragraphs 0002, 0034].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al., U.S. Publication No. 2019/0174527, wherein the UE applies the same precoder(s) as the precoder(s) used in the SRS port(s) indicated by the SRI to a PUSCH port(s).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469